                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No. 5:19-cv-01244-JFW (AFM)                                        Date: November 18, 2019
Title      Derrick Cunningham v. L.J. Milusnic, et al.



Present: The Honorable:      ALEXANDER F. MacKINNON, U.S. Magistrate Judge


                  Ilene Bernal                                            N/A
                  Deputy Clerk                                   Court Reporter / Recorder

         Attorneys Present for Plaintiff:                   Attorneys Present for Defendants:
                      N/A                                                 N/A

Proceedings (In Chambers): Order to Show Cause

         On October 9, 2019, the Court dismissed plaintiff’s Complaint with Leave to Amend
(“Order”) and advised plaintiff that if he desired to pursue the action he may file a First Amended
Complaint remedying the pleading deficiencies discussed in the Order by November 8, 2019. (ECF
No. 18.) Plaintiff was admonished that if he failed to timely file a First Amended Complaint, the
Court would recommend that the action be dismissed without leave to amend and with prejudice on
the grounds set forth in the Order and for failure to diligently prosecute. The docket shows that, as
late as the date of this Order, plaintiff has not filed a First Amended Complaint.

        Accordingly, IT IS ORDERED that within 15 days from the filing date of this Order,
plaintiff shall show cause in writing why this action should not be dismissed for failure to prosecute.
The filing of a First Amended Complaint within 15 days shall discharge the Order to Show Cause.

        Further, plaintiff is admonished that if he fails to timely file a First Amended Complaint
remedying the pleading deficiencies, the Court will recommend that this action be dismissed without
leave to amend and with prejudice.

        IT IS SO ORDERED.



                                                                                                   :
                                                                   Initials of Preparer           ib




CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 1
